DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.
 

Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the communication filed 8/18/2021.
Claims 1-2, 6-8, 11-15, 20-22, 26 and 30-40 are pending and have been examined.

Claim Rejections - 35 USC § 112
Previous claim rejections under 35 USC 112 are withdrawn in view of Applicant’s amendments.  The following is new:

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 26 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hand et al. (US 2015/0258694 A1) in view of WJTA-IMCA Expo Live Demos—Peinemann Equipment (https://www.youtube.com/watch?v=ORl-jX6Zh7o, dated Oct. 9, 2012) (relevant time 6:30 to 9:10) (screen capture attached) 
Re claims 26 and 40, Hand discloses a system (abstract) for cleaning a heat exchanger (¶ [0047] “tool for cleaning”) including a bundle of feed-through tubes extending between two end plates by injecting liquid under high pressure through the tubes using a high-pressure lance (conventionally known in the art, Admitted Prior Art at Applicant’s Specification ¶ [0003]; see also Gyzm or Mathis cited in combinations below), wherein the system comprises: 

a connection body (ref. 44 see fig. 2) adapted to connect the system to the heat exchanger (ref. 12); 
a holder (ref. 54, 56, or 76) for holding the cleaning device that is movable with respect to the connection body in a first direction (rotational around axis 40) and a second direction( linear along axis 52), wherein the second direction is perpendicular to the first direction, 
a single rotation motor (ref. 42 OR 46 ¶ [0051]-[0052]) and a single linear motor (ref. 50 ¶ [0052]) (Examiner emphasizes the claims are open-ended, the single rotation motor 42 OR 46 and the single linear motor 50 satisfies the claims as recited; Examiner further notes ¶ [0068] “two axes of rotation and one axis of linear motion…However, this is not to be construed as limiting the invention since it is envisioned that a robot having any suitable and/or desirable number of axis or axes of rotation or axis or axes of linear motion…can be utilized”.  Here, one rotation and one linear is clearly contemplated in the singular recitations of “axis”.  Moreover, it being obvious to try.) comprising a motor housing (see fig. 2, housing around ref. 42 or 46) that is connected to the connection body and a motor (inherent in motor driven unit 42 or 46)coupled via a transmission device to the motor housing for driving a rotation axle of the single rotation motor around a rotation axle;
a rotatable cantilever supporting arm (ref. 48) for supporting the holder (as discussed above, the claims are open-ended, therefore the single arm 48 satisfies the limitation as claimed), wherein the rotatable cantilever supporting arm is coupled with the rotation axle of the single rotation motor (as discussed above, open-ended claims means indirect connection via ref. 46 and/or if the single rotation motor is read on as ref. 46, satisfies the claims);
wherein the single rotation motor interconnects the connecting body and the rotatable supporting arm and selectively rotates the rotatable cantilever supporting arm with respect to the 
wherein a single linear motor selectively moves the holder in a radial direction with respect to the rotation axis of the single rotation motor (see fig. 2);
whererein the holder is coupled to the rotatable supporting arm (see fig. 2) and the single linear motor selectively moves the rotatable supporting arm with respect to the connection body (see fig. 2) as a whole in a linear direction along a longitudinal axis of the rotatable supporting arm (that is the moving part of ref. 48 satisfies this limitation, with the same arguments of open-ended as discussed above).
Hand does not explicitly disclose the type of cleaning device, specifically, the cleaning device arranged for driving a flexible lance adapted for cleaning the heat exchanger tubes, said cleaning device provided with a frame in which a mechanism for driving the flexible lance is arranged and which mechanism moves the flexible lance in a direction of an outlet opening of the cleaning device; and the single linear motor comprises a rack and pinion assembly, wherein the single supporting arm comprises a wall provided with a plurality of openings defined therein and forming the rack which is engaged by a pinion for moving the holder.
However, WJTA-IMCA Expo Live Demos—Peinemann Equipment discloses it is well-known in the heat exchanger cleaning art by injecting liquid under high pressure (approx.. time 7:07) to provide the cleaning device arranged for driving a flexible lance adapted for cleaning the heat exchanger tubes, said cleaning device provided with a frame in which a mechanism for driving the flexible lance is arranged and which mechanism moves the flexible lance in a direction of an outlet opening of the cleaning device (approx. time 7:07 showing a frame surrounding orange flexible cleaning lance being driven into the tubes); and the single linear motor comprises a rack and pinion assembly, wherein the single supporting arm comprises a wall provided with a plurality of openings defined therein and forming the rack which is engaged by a pinion for moving the holder (approx.. time 7:00 showing a robotic linear 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the system of Hand to further including the cleaning tool/device and to form the linear robotic component of the linear motor in the form of a rack and pinion assembly, as shown by WJTA-IMCA Expo Live Demos—Peinemann Equipment, in order to enable high-pressure cleaning of the tube (Hand ¶ [0047]) and to provide a sturdy, well-known implementation of robotic linear movement.
Re claim 36, WJTA-IMCA Expo Live Demos—Peinemann Equipment further discloses wherein the holder includes at least one locking device, to removably lock the cleaning device into the holder (approx.. time 8:25 showing locking device).

Claims 35 are rejected under 35 U.S.C. 103 as being unpatentable over Hand in view of WJTA-IMCA Expo Live Demos—Peinemann Equipment, as applied above, and further in view of Mathis (US 2016/0025433).
Re claim 35,
However, Mathis discloses it is known in the heat exchanger cleaning art (abstract) to provide a connection body (ref. 210) arranged to be coupled to a flange (see fig. 2, outer periphery of ref. 202 with mounting holes) of the heat exchanger, the connection body including a coupling plate (see fig. 2, ref. 210 comprising a plate at lower end) including at least two slots (ref. 212, 214) for receiving bolts (¶ [0021] bolts (not shown))  for coupling to the heat exchanger flange. 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the connection body of Hand/ WJTA-IMCA Expo Live Demos—Peinemann Equipment to further be coupled to a flange of the heat exchanger by bolts through at least two slots of a coupling plate, as taught by Mathis, in order to detachably (Mathis ¶ [0003] heavy rigid) and securely mount a cleaning system to a heat exchanger for cleaning.

Claims 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Hand in view of WJTA-IMCA Expo Live Demos—Peinemann Equipment, as applied above, and further in view of Gyzm (US 2015/0068563 A1).
Re claims 37, Hand/WJTA-IMCA Expo Live Demos—Peinemann Equipment, and WJTA-IMCA Expo Live Demos—Peinemann Equipment appears to disclose the holder (approx. time 8:15 triangle shape holder at bottom of the supporting arm appearing to be positionable along the supporting arm, because there appears to be excess supporting arm below the holder lending to conclusion that that holder is simply bolted onto the supporting arm; see also at least three arms appearing to catch the lip of the arm suggesting ability to slide the holder therealong the lip), but does not explicitly disclose the sleeve as claimed.
Gyzm is cited for disclosing it is known in the heat exchanger tube cleaning art (abstract, title) to provide multiple mounting structures of a holder on a supporting arm by coupling the holder at different locations of the supporting arm (see fig. 6B ref. 228 at end of ref. 286; see fig. 2 ref. 28 positioned slightly inward of ref. 46).  As such, the removable coupling of the holder to the supporting arm is prima 
At the time of filing, it would have been obvious to one of ordinary skill in the art to modify the holder and supporting arm of Hand/WJTA-IMCA Expo Live Demos—Peinemann Equipment to further include a removable coupling for repositioning said holder along the supporting arm, as suggested by Gyzm, in order to enable a plurality of positions of the cleaning device/holder relative to the supporting arm depending on the available space and weight balancing on the arm and the size of the heat exchanger being processed. 
Re claim 38, Regarding “wherein the removable rotation axle is coupled to a sleeve for receiving the single supporting arm”, Hand further discloses a coupling on the rotation axle for receiving the single supporting arm (see fig. 2 ref. 48 coupled to component at ref. 49) and Gyzm discloses a sleeve (see fig. 6B central sleeve surrounding ref. 286).  As such, it being obvious in the combination that the rack and pinion-style linear motor may include a sleeve on the removable rotation axle (see discussion to claim 8), as suggested by Gyzm, in order to securely keep the supporting arm in sync with the pinion/motor.

Allowable Subject Matter
Claim 1, 8, 11-15, 20-22 and 32 allowed.  The prior art of record does not teach, suggest or motivate the combination in context of claim 1 and 32, as claimed.
Claim 39 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claim 39 includes all the allowable subject matter of claims 1 and 32, and is allowable for the same reason.


Response to Arguments
Applicant's arguments filed 6/29/20 have been fully considered and are persuasive with respect to the amendments to clarify the order of rotation and linear directional movement and the only motors for moving the holder in the first direction and the second direction.  Therefore, the rejection has been withdrawn.
In response to Applicant’s arguments as relevant to claim 26, Examiner respectfully disagrees.  Most of Applicant’s arguments have been fully addressed in the previous Office Action dated 03/18/2021 and Examiner for brevity does not repeat the response nor is persuaded otherwise as to the combination.  
Here, as shown in the new grounds of rejection above, Applicant’s rearrangement of language does not differentiate the claims over the prior art.  Specifically, the portion of the rotatable supporting arm that is moved in a linear direction fully satisfies the limitation as claimed.  Applicant has not sufficiently claimed the structure of the rotatable supporting arm at the rotation motor (housing or otherwise) to overcome the prior art.
Examiner notes for clarity that, one of ordinary skill in the art in the field of heat exchanger cleaning is not limited to bodily incorporation, i.e. literal combination of the references at hand.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 100500308 C   note only two motors for first and second direction movement, i.e. reversed orientation (plus extra arm) as compared to Applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN LEE whose telephone number is (571)270-7299.  The examiner can normally be reached on M-F 8:30am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN G. LEE
Examiner
Art Unit 1711


/KEVIN G LEE/
Examiner, Art Unit 1711